FILED
                             NOT FOR PUBLICATION
                                                                            FEB 27 2017
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA, et al                  No.   15-55840

               Plaintiffs,                       D.C. No.
                                                 2:12-cv-07152-MMM-JCG
and

UNITED STATES ex rel DORIS                       MEMORANDUM*
MODGLIN and RUSS MILKO

              Plaintiffs-Appellants,

v.

DJO GLOBAL, INC.; DJO FINANCE
LLC; ORTHOFIX, INC.,

              Defendants,

and


DJO GLOBAL INC., DJO LLC, DJO
FINANCE LLC, BIOMET, INC., EBI, LP
and EBI, LLC,


              Defendants-Appellees.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                      Argued and Submitted February 9, 2017
                               Pasadena, California

Before: THOMAS, Chief Judge, NGUYEN, Circuit Judge, and AMON,** District
Judge.

      Relators Doris Modglin and Russ Milko appeal the district court’s grant of

Defendant’s motions to dismiss. For reasons stated in the district court’s two well-

reasoned opinions, dated September 2, 2014, and May 8, 2015, we affirm.

      AFFIRMED.




      **
             The Honorable Carol Bagley Amon, United States District Judge for
the Eastern District of New York, sitting by designation.
                                          2